DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/11/2022 has been entered.
 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 13, 18, 19, 23 and 25-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parkison et al. (3,827,636).
Regarding claim 13, Parkison et al. shows A sanitary insert part (fig 9), comprising: an inlet side (top); an outlet side (bottom); a securing means (5) formed between the inlet side  and the outlet side, the securing means  is configured to be detachably secured to a counter securing means (threads on 24) on a water outlet (FT) of a sanitary fitting; a seal element (25) formed between the securing means  and the inlet side (fig 10), creating an at least partial seal; a jet aeration device (1, 3, 4) which has an aeration access point (11) that is open towards the outlet side (fig 9) and includes at least one discharge opening (9) connecting an outer side of the sanitary insert part  to an aeration chamber (10) in the jet aeration device  and being formed between the seal element and the securing means (fig 10); a collection chamber (between 30 and 1) formed between the securing means  and the outlet side (fig 10), through which excess water escaping through a leachate path (the path between 30 and 1) between the securing means  and the counter securing means  is collected; and  a lip seal (32) on the outlet side (3), that seals the collection chamber (15) from the outside.
Regarding claim 18, in its use, the device of Parkison et al. will perform the method of minimizing a loss of water between the sanitary insert part  and  a water outlet  receiving the sanitary insert part, the method comprising: providing the sanitary installation part according to claim 1:  in which the discharge opening  is located in a leachate path (27,26) of excess water, before  the securing means (5) of the sanitary insert part  and after the seal element (25) of the sanitary insert part  in the direction of the flow of water; and drawing the excess water into the aeration chamber for discharge with the flow of water (col 6, lines 15-25).  
Regarding claim 19,  the seal element  reduces pressure in the leachate path, to ensure a flow resistance produced by the seal element  is greater than a flow resistance in  a section of the main flow path -6- 5991770-1Applicant: Neoperl GmbH Application No.: Not Yet Known running parallel to the seal element within the sanitary insert part (Parkison et al. will inherently perform this function).  
Regarding claim 23, Parkison et al. shows A sanitary insert part (fig 9), comprising: an inlet side (top); an outlet side (bottom); a securing means (5) formed between the inlet side and the outlet side, the securing means is configured to be detachably secured to a counter securing means (threads on 24) on a water outlet (FT) of a sanitary fitting; a seal element (25) formed between the securing means  and the inlet side, creating an at least partial seal; a jet aeration device (1, 3, 4) which has an aeration access point (11) that is open towards the outlet side (fig 9) and includes at least one discharge opening (27) connecting an outer side of the sanitary insert part to an aeration chamber (10) in the jet aeration device and being formed between the seal element and the securing means (fig 9), and wherein the securing means are part of a base structure (1 and 2) comprising an upper part (2) and a lower part (1), and the seal element (25) is provided on the upper part and the securing means  is provided on the lower part  such that the upper part  is separable from the lower part at a location of the at least one discharge opening (27).  
Regarding claim 25, Parkison et al. shows A sanitary insert part (fig 9), comprising: an inlet side (top); an outlet side (bottom); a securing means (5) formed between the inlet side and the outlet side, the securing means is configured to be detachably secured to a counter securing means (threads on 24) on a water outlet (FT) of a sanitary fitting; a seal element (25) formed between the securing means  and the inlet side, creating an at least partial seal; a jet aeration device (1, 3, 4) which has an aeration access point (11) that is open towards the outlet side (fig 9) and includes at least one discharge opening (27 or 9) connecting an outer side of the sanitary insert part to an aeration chamber (10) in the jet aeration device and being formed between the seal element and the securing means (fig 9), and wherein the discharge opening is located in a leachate path  of excess water (fig 9, excess water can flow through 9 and 11 as well as 26 and 27).  
Regarding claim 26, Parkison et al. shows A sanitary insert part (fig 9), comprising: an inlet side (top); an outlet side (bottom); a securing means (5) formed between the inlet side and the outlet side, the securing means is configured to be detachably secured to a counter securing means (threads on 24) on a water outlet (FT) of a sanitary fitting; a seal element (25) formed between the securing means  and the inlet side, creating an at least partial seal; a jet aeration device (1, 3, 4) which has an aeration access point (11) that is open towards the outlet side (fig 9) and includes at least one discharge opening (27 or 9) connecting an outer side of the sanitary insert part to an aeration chamber (10) in the jet aeration device and being formed between the seal element and the securing means (fig 9), and wherein a leachate path (between the threads of 24 and 1) extends from the securing means  to the counter securing means to the at least one discharge opening, and the seal element (7) reduces pressure in the leachate path  to ensure a flow resistance produced by the seal element  is greater than a flow resistance in a section of the main flow path running parallel to the seal element within the sanitary insert part (this is true since all fluid flows through the main flow path).
Regarding claim 27, Parkion et al. shows A sanitary insert part (fig 9), comprising: an inlet side (top); an outlet side (bottom); a securing means (5) formed between the inlet side and the outlet side, the securing means is configured to be detachably secured to a counter securing means (threads on 24) on a water outlet (FT) of a sanitary fitting; a seal element (25) formed between the securing means  and the inlet side, creating an at least partial seal; a jet aeration device (1, 3, 4) which has an aeration access point (11) that is open towards the outlet side (fig 9) and includes at least one discharge opening (27 or 9) connecting an outer side of the sanitary insert part to an aeration chamber (10) in the jet aeration device and being formed between the seal element and the securing means (fig 9), and an overflow opening  ( the opening at the bottom of the chamber between 30 and 1) within a collection chamber (between 30 and 1) along a leche path (fluid will leak between 32 and 1)  that leads into the aeration access point (11).

Claim(s) 1, 22-24 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (10,500,597).
Regarding claim 1, Wu et al. shows A sanitary insert part (fig 4), comprising: an inlet side (top); an outlet side (bottom); a securing means (150) formed between the inlet side and the outlet side, the securing means is configured to be detachably secured to a counter securing means (threads on 700) on a water outlet (700) of a sanitary fitting; a seal element (600) formed between the securing means  and the inlet side (fig 4), creating an at least partial seal with the seal element forming a radial seal (against element 143); a jet aeration device (130) which has an aeration access point (160) that is open towards the outlet side (fig 4) and includes at least one discharge opening (141) connecting an outer side of the sanitary insert part to an aeration chamber (110) in the jet aeration device and being formed between the seal element and the securing means (fig 4)
Regarding claim 22, Wu et al. shows A sanitary insert part (fig 4), comprising: an inlet side (top); an outlet side (bottom); a securing means (150) formed between the inlet side and the outlet side, the securing means is configured to be detachably secured to a counter securing means (threads on 700) on a water outlet (700) of a sanitary fitting; a seal element (600) formed between the securing means  and the inlet side (fig 4), creating an at least partial seal with the seal element forming a radial seal (against element 143); a jet aeration device (130) which has an aeration access point (160) that is open towards the outlet side (fig 4) and includes at least one discharge opening (141) connecting an outer side of the sanitary insert part to an aeration chamber (110) in the jet aeration device and being formed between the seal element and the securing means (fig 4), and wherein the seal element forms a seal that is located on or outside of a radius, which is defined by aeration windows (12) formed by the jet aeration device (fig 4) and each defining a respective aeration access point into the aeration 6Applicant: Neoperl GmbH Application No.: 16/622,629chamber (110).  

Regarding claim 23, Wu et al. shows A sanitary insert part (fig 4), comprising: an inlet side (top); an outlet side (bottom); a securing means (150) formed between the inlet side and the outlet side, the securing means is configured to be detachably secured to a counter securing means (threads on 700) on a water outlet (700) of a sanitary fitting; a seal element (600) formed between the securing means  and the inlet side (fig 4), creating an at least partial seal with the seal element forming a radial seal (against element 143); a jet aeration device (130) which has an aeration access point (160) that is open towards the outlet side (fig 4) and includes at least one discharge opening (141) connecting an outer side of the sanitary insert part to an aeration chamber (110) in the jet aeration device and being formed between the seal element and the securing means (fig 4), and wherein the securing means are part of a base structure (140, 600 and 130) comprising an upper part (140, 600) and a lower part (130), and the seal element (600) is provided on the upper part and the securing means  is provided on the lower part  such that the upper part  is separable from the lower part at a location of the at least one discharge opening (141).  
Regarding claim 24, Wu et al. shows A sanitary insert part (fig 4), comprising: an inlet side (top); an outlet side (bottom); a securing means (150) formed between the inlet side and the outlet side, the securing means is configured to be detachably secured to a counter securing means (threads on 700) on a water outlet (700) of a sanitary fitting; a seal element (600) formed between the securing means  and the inlet side (fig 4), creating an at least partial seal; a jet aeration device (130) which has an aeration access point (160) that is open towards the outlet side (fig 4) and includes at least one discharge opening (141) connecting an outer side of the sanitary insert part to an aeration chamber (110) in the jet aeration device and being formed between the seal element and the securing means (fig 4), wherein aeration windows (120, 121) formed by the jet aeration device  each define a respective aeration access point into the aeration chamber (110); and the discharge opening meets with the aeration chamber  at an axial height corresponding to an upper limitation of said aeration windows towards the inlet side (fig 4).  
Regarding claim 26, Wu et al. shows A sanitary insert part (fig 4), comprising: an inlet side (top); an outlet side (bottom); a securing means (150) formed between the inlet side and the outlet side, the securing means is configured to be detachably secured to a counter securing means (threads on 700) on a water outlet (700) of a sanitary fitting; a seal element (600) formed between the securing means  and the inlet side (fig 4), creating an at least partial seal with the seal element forming a radial seal (against element 143); a jet aeration device (130) which has an aeration access point (160) that is open towards the outlet side (fig 4) and includes at least one discharge opening (141) connecting an outer side of the sanitary insert part to an aeration chamber (110) in the jet aeration device and being formed between the seal element and the securing means (fig 4) and wherein a leachate path (between the threads of 150 and 700) extends from the securing means  to the counter securing means,  to the at least one discharge opening and the seal element (600) reduces pressure in the leachate path  to ensure a flow resistance produced by the seal element  is greater than a flow resistance in a section of the main flow path running parallel to the seal element within the sanitary insert part (this is true since all fluid flows through the main flow path).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5, 7-9, 11, 12, 14-17, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parkison et al. (3,827,636) in view of Weis et al. (8,727,239)
Regarding claim 1, Parkison et al. shows  a sanitary insert part (fig 10), comprising:  an inlet side (top);  an outlet side (bottom);a securing means (5) formed between the inlet side and the outlet side, the securing means  is configured  to be detachably secured to a counter securing means (threads on 24) on a water outlet (FT) of a sanitary fitting; a seal element (25, 2)  formed between the securing means  and the inlet side (fig 10), creating an at least partial seal; and  a jet aeration device (1, 3, 4) which has an aeration access point (11) that is open towards the outlet side and includes at least one discharge opening (9) connecting  an outer side of the sanitary insert part  to an aeration chamber (10) in the jet aeration device and being formed between the seal element  and the securing means (FIG 10). 
But fails to disclose that the seal includes a radial seal.
 However Weis et al teaches a radial seal (11) that forms a radial seal between two separate elements (4 and 5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to ad a radial seal to the outer surface of seal element 2, between 2 and 24. This additional seal will allow seal element 2 to seal or bock any fluid from leaking through the gap between the outer portion of element 2 and element 24. Additionally, the additionally, seal will block any of the fluid that leaks past seal 25 and direct that fluid to the letche path 27.
The below marked up figure shows the proposed location for the additional radial seal.

    PNG
    media_image1.png
    471
    624
    media_image1.png
    Greyscale


Regarding claim 2,  a main flow path is formed between the inlet side  and the outlet side, and the jet aeration device  forms  a flow barrier (3, 4) in the main flow path (fig 10).  
Regarding claim 3,  the  discharge opening is located in a flow direction behind the flow barrier  in the main flow path (fig 10).  
Regarding claim 4,  at least one of the  securing means  or the discharge opening are  part of a base structure (fig 10).  
Regarding claim 5, the seal element (25, 2) that is part of a  base structure (fig 10) and has an annular, circumferential form.  
Regarding claim 7,  the  jet aeration device forms at least a part of a base structure (fig 10) 
Regarding claim 8,  the  base structure  is formed as a single unit or as multiple  5991770-1Applicant: Neoperl GmbHApplication No.: Not Yet Known components (1, 2, 3,4, 30).  
Regarding claim 9,  the base structure is comprised of  plastic (col 7, line 17).
Regarding claim 11, the  at least one discharge opening is  located  at a distance from the securing means (fig 10).  
Regarding claim 12, further comprising  a collection chamber (between 30 and 1) formed between the securing means  and the outlet side (fig 10), through which excess water escaping through a-4- 5991770-1Applicant: Neoperl GmbH Application No.: Not Yet Knownleachate path (between 30 and 1)  between the securing means  and the counter securing means is collected.
Regarding claim 21,  further comprising an overflow opening (between 30 and 1) within the collection chamber  that leads into the aeration access point (fig 10).
Regarding claim 14, the  securing means  comprises  a thread connection, and the counter securing means is adapted to be a counter thread connection that is adapted to allow  the insert part to be attached to a water outlet  on a sanitary fitting (fig 10).  
Regarding claim 15 a tool attachment (indents on the outer surface of 1) formed in the outlet side that is adapted to assist  in at least one of an attachment  or detachment process.  
Regarding claim 16, Parkison et al. shows an outlet  assembly, comprising an insert part  as claimed in claim 1  that is inserted into a water outlet (FT) of a sanitary fitting, and the seal element  in the sanitary insert part  provides an at least partial seal of an 5991770-1Applicant: Neoperl GmbH Application No.: Not Yet Known aperture (between 2 and 24)between the sanitary insert part  and the water outlet (fig 9).  
Regarding claim 17,  a flow resistance between the discharge opening and the outlet side is lower than the flower resistance in  a leachate path (between the threads on 24 and the threads on 1) that  extends from the securing means  to the counter securing means.  
Regarding claim 22, Parkison et al. as modified above shows A sanitary insert part (fig 9), comprising: an inlet side (top); an outlet side (bottom); a securing means (5) formed between the inlet side and the outlet side, the securing means is configured to be detachably secured to a counter securing means (threads on 24) on a water outlet (FT) of a sanitary fitting; a seal element (25, 2, and the new seal from Weis) formed between the securing means  and the inlet side, creating an at least partial seal; a jet aeration device (1, 3, 4) which has an aeration access point (11) that is open towards the outlet side (fig 9) and includes at least one discharge opening (bottom of 1) connecting an outer side of the sanitary insert part to an aeration chamber (10) in the jet aeration device and being formed between the seal element and the securing means (fig 9); and wherein the seal element forms a seal that is located on or outside of a radius, which is defined by aeration windows (9) formed by the jet aeration device (fig 9) and each defining a respective aeration access point into the aeration 6Applicant: Neoperl GmbH Application No.: 16/622,629chamber (10).  



Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parkison et al. (3,827,636) as modified by Weis et al. (8,727,239) above, further in view of Stein et al. (8,342,431)
Regarding claim 10, Parkison et al. as modified above shows all aspects of the applicant’s invention as in claim 1, including that the base structure comprises an upper part (2) and a lower part (1), and a  seal element (25) is provided on the upper part  of the base structure  and the securing means  is provided on the lower part  of the base structure (fig 10), but fails to show   a snap-in connection connects the upper part  with the lower part.
However, Stein et al. teaches a similar device that includes a snap fit connection (31). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to use a snap fitting to secure elements 1 and 2 of Parkinson et al as modified above, together in order to make them easily separable.
Regarding claim 20, at least a portion of the upper part (25) has a greater elastic deformability than at least a portion of the lower part.  


Response to Arguments

Applicant’s arguments with respect to claim(s) 1-5, 7-12, 14-17, 20, 21 and 22 as rejected by Parkinson et al.  have been considered but are moot because the new ground of rejection above including the Weis et al. (8,727,239) reference to add an additional seal.

The remainder of the applicants arguments filed 2/11/2022 have been fully considered but they are not persuasive.

Regarding claim 13, the applicant argues that Parkison does not teach a lip seal. The examiner notes that element 32 is being considered  a lip seal because it at least partially seals the space between 30 and 1 element 32 will seal out or prevent objects larger than the gap between 32 and 1 from entering the space between 30 and 1. Additionally, section 32 of element 30 is located on the outlet side of the insert part if the examiner considered the line between the inlet side and the outlet side to be the bottom of threads 5. See the marked up figure below.

    PNG
    media_image2.png
    411
    718
    media_image2.png
    Greyscale



Regarding claim 17, the claim requires a leachate path, but does not say what fluid if any has to flow through the leachate path or what the leachate path is connected to. The leachate path between the threads of Parkinson clearly has a flow resistance greater than the flow resistance of the water path. If no water flows through the letche path, then its flow resistance is definitely greater than the path water flows through.

Regarding claim 18, in the device of Parkison, any fluid that leaks past the seal (25, 2) will flow through the leachate path of 26 and 27 and be drawn into the aeration chamber 10 as shown in figure 9.
Regarding claim 19, seal 2, 25, and the added seal of the 103 rejection seals off the leachate path 26 and 37 so it inherently creates a higher resistance than the main flow path.
Regarding claim 21, figures 9 and 10 clearly show an annual opening at the bottom of the space between 30 and 1 that leads or opens up to the aeration access point 11. The opening is being considered an overflow opening for the entire sanitary fitting, not just the collection chamber. Any overflow fluid that is in the space between 30 and 1 exits through the opening at the bottom of the space. Nowhere does the claim state that the opening must not be at the bottom the chamber. Additionally, nowhere does the claim require the overflow fluid to be fluid from the sanitary insert part or the water outlet.
Regarding claim 22, if the seal is being considered element 2, 25 and the seal added from Weis, the seal creates a seal between FT and 2 or 1 and 1 that is located outside or on a radius defined by the aeration windows. See figure 9.
Regarding claim 23, see the above modified rejection. Additionally, the claim does not require axial overlap  nor does it require a purely axial orientated discharge opening.
Regarding claim 24, the applicant has not provided any specific arguments with respect to the Parkinson reference.
Regarding claim 25, the leachate path is being considered the path where fluid flows between 26 and 27 as well as excess fluid can also fluid out of opening 9. Both 9 and 26, 27 are connected to discharge opening 10.
Regarding claim 26, the seal member of Parkinson seals f the leachate path between the threads so  no fluid flows through it. Therefore the resistance of the leachate path is greater then the flow path were the fluid flows.
Regarding claim 27, the space between 32 and 1 is being considered the  leachate path. Any fluid that leaks through this space will enter the collection chamber (between 30 and 1). The overflow opening at the bottom of the collection chamber is being considered the outlet of the collection chamber.

Regarding the applicants remarks concerning the Wu reference.
The examiner  notes that the discharge opening 141 is clearly axially between the seal (600, 620) and the threads or securing means (150) see the marked up figure below.

    PNG
    media_image3.png
    449
    774
    media_image3.png
    Greyscale





The above rejections are being maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        5/11/2022